Citation Nr: 0936547	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial disability rating greater than 
10 percent for chondromalacia of the right knee.

4.  Entitlement to an initial disability rating greater than 
10 percent for laxity of the medial collateral ligament of 
the right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2005 
and July 2006 by the Department of Veterans Affairs Regional 
Office in Waco, Texas.

The issue of entitlement to service connection for 
hypertension, claimed as secondary to PTSD, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is the 
result of, or aggravated by, his service.  

2.  The Veteran's right knee does not show flexion limited to 
30 degrees, or extension limited to 15 degrees, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.

3.  The Veteran's right knee does not show moderate 
subluxation or lateral instability of the knee



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  The criteria for initial ratings higher than 10 percent 
each for chondromalacia and laxity of the medial collateral 
ligament of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5257, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Hearing loss

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this current claim that his 
hearing was damaged due to his time in service, particularly 
due to spending 9 months as a cannoneer, and 4 months as a 
truck driver, in Vietnam.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent serving in an 
artillery unit.  In this case, the Board concedes that the 
Veteran was exposed to very loud noise during his service 
from November 1968 to June 1970, more than 39 years ago.

The service treatment records (STRs) indicate that there was 
significant high frequency hearing loss recorded at the 
Veteran's enlistment examination in October 1968.  The 
remaining STRs are silent for any complaints of additional 
hearing loss.  The separation examination did not include an 
audiometric evaluation, employing instead a "whisper test" 
to determine hearing levels.  

However, as stated above, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.

A VA audiological evaluation was performed in May 2005.  The 
findings indicated severe high frequency hearing loss 
bilaterally, as measured by the VA standards stated above and 
explained in 38 C.F.R. § 3.385.  

The examining audiologist noted the Veteran's high frequency 
hearing loss recorded at enlistment.  The audiologist stated, 
"although audiometric testing was not recorded at separation 
from service, I can find no indication that worsening or 
aggravation of the Veteran's pre-existing hearing loss 
occurred while on active duty.  Although worsening or 
aggravation could have occurred, it would have been only a 
remote possibility at best.  Therefore, based on available 
evidence it is my opinion that it is less likely than not 
that the Veteran's current hearing loss, which has worsened 
significantly subsequent to service, is related to military 
service."  This examination provides probative evidence 
against this claim.

The Veteran also submitted two private audiological 
evaluations.  A September 2004 evaluation at Jones Audiology 
indicated bilateral mild-to-severe steeply sloping high 
frequency sensorineural hearing loss involving all of the 
speech frequencies.  The audiologist stated that the 
suggested bilateral high frequency sensorineural hearing loss 
obtained at that time is "similar to those results found on 
some individuals with permanent noise induced hearing loss", 
yet no opinion is given regarding the etiology of the 
Veteran's hearing loss.

The Veteran submitted an October 2005 audiological evaluation 
from Denton Hearing Health Care.  The evaluation revealed 
moderate to severe mid-to-high frequency hearing loss 
bilaterally, sensorineural in nature and permanent.  The 
audiologist cited the Veteran's post-service work as a truck 
driver and in construction.  The audiologist opined, "based 
on [the Veteran's] exposure to excessive noise levels while 
in the military and a lack of documentation of hearing acuity 
when he exited service, I feel that it is at least as likely 
as not that the Veteran's hearing loss was caused by or 
contributed to by his exposure to excessive noise levels 
during his tour of duty in service."  

The Board finds that the Veteran's conceded noise exposure in 
service and the October 2005 private medical opinion relating 
the hearing loss to service, when seen together, help the 
Veteran to surpass the high standard that VA would have to 
meet to rebut the presumption of soundness.  

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the Veteran's bilateral hearing loss will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal regarding the claim of service 
connection for bilateral hearing loss is granted.

2.  Right knee evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran was awarded service connection for chondromalacia 
of the right knee and for laxity of the medial collateral 
ligament of the right knee in a July 2006 rating decision, at 
initial disability ratings of 10 percent each.  It is the 
July 2006 rating decision on appeal before the Board, as the 
Veteran contends that his right knee merits higher 
evaluations.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5024 (tenosynovitis), Diagnostic Code 5256 (ankylosis), 
Diagnostic Code 5257 (other impairment, including recurrent 
subluxation or lateral instability), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(symptomatic removal of semilunar cartilage), Diagnostic 
Code 5260 (limitation of flexion), Diagnostic Code 5261 
(limitation of extension), Diagnostic Code 5262 (impairment 
of the tibia and fibula), and Diagnostic Code 5263 (genu 
recurvatum).   

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.   

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261. 

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  

Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  However, in this case, it is important for the 
veteran to understand that without consideration of pain the 
current evaluations could not be justified, let alone a 
higher evaluation or two separate evaluations.  

The Veteran was afforded a VA medical examination in May 
2006.  He complained of pain in the right knee, as well as 
popping of the knee when he walks.  He reported that the knee 
will "go out of place" and deviate inward.  He reported 
wearing a metal supporting brace for the prior 5 months which 
prevented recurrent dislocation.  The Veteran reported that 
he could only walk two to three blocks at a time without 
pain.

Upon physical examination of the right knee, range of motion 
was normal at 0 to 130 degrees.  There was no fluid, 
crepitus, or tenderness.  There was mild laxity with valgus 
compression.  Lachman's test was negative.  The joint was 
painful on motion.  No additional limitation was noted 
following repetitive use or during flare-up.  The examiner 
noted a November 2005 MRI which indicated an anterior 
cruciate ligament tear, moderate medial chondromalacia 
patella, and small effusion.  The examiner diagnosed 
degenerative joint disease of the right knee with MRI 
abnormalities, knee pain and a history of functional 
instability of the knee suggesting medial collateral ligament 
damage.  The examiner noted mild instability, providing 
evidence against this claim.

The May 2006 examiner submitted an addendum opinion in June 
2006.  The examiner noted that there were physical findings 
of medial collateral ligament damage on examination.  He 
noted that the MRI showed an anterior cruciate ligament tear, 
which would contribute to the instability of the knee.  The 
MRI also showed medial chondromalacia of the patella with 
associated patellofemoral knee pain.  The examiner stated 
that the conventional X-rays do not show evidence of 
degenerative joint disease of the right knee.

Based upon the results of the May 2006 examination, the RO 
assigned a 10 percent disability rating for chondromalacia of 
the right knee, and a separate 10 percent disability rating 
for laxity of the medial collateral ligament of the right 
knee, based on objective evidence showing functional loss due 
to painful motion and mild instability.  

Overall, the Board finds that this examination report 
provides evidence against the claim, clearly indicating that 
the standards for higher evaluations are not met. 

In April 2007, the Veteran was afforded a second VA joints 
examination.  The Veteran reported daily pain, for which he 
took ibuprofen.  He reported using a brace and a cane for 
stability and using a crutch when he has excess pain.  He 
reported that he was anticipating steroid injection treatment 
for his right knee, although that had not yet been scheduled.  
He reported no flare-ups and stated that repetitive motion 
such as walking increases his pain.  He reported lack of 
endurance yet no excessive fatigue.  

Upon physical examination, the Veteran walked with a mild 
limp.  Flexion was to 70 degrees and extension was full at 0 
degrees.  He did not complain of pain.  There was no 
crepitation or evidence of effusion, redness, or heat.  There 
was mild joint line tenderness.  Lachman's and McMurray's 
tests were negative.  The examiner noted that the collateral 
and cruciate ligaments appeared to be clinically intact.  
There was no change in range of motion, coordination, 
fatigue, endurance, or pain level with repetitive motion.  
The examiner diagnosed traumatic injury to the right knee, 
anterior cruciate ligament tear of the right knee, and 
chronic pain secondary to the anterior cruciate ligament 
tear.

In a May 2007 addendum, the examiner stated that the Veteran 
clinically has no instability.  He noted that the Veteran 
uses a brace for stability yet stated that there were no 
physical signs of instability, providing evidence against 
this claim.

All results above, as well as the opinions of the May 2006 
and April 2007 VA examiners, provide evidence against these 
claims, clearly indicating that the higher criteria are not 
met for the right knee. 

The Board has taken serious consideration of the Veteran's 
complaints, however, his statements regarding the nature and 
extent of his disability are clearly outweighed by the post-
service medical evaluations, which clearly provide highly 
probative evidence against these claims.  The Board finds 
that these examination reports are of higher probative value 
regarding the true nature and extent of the disability at 
issue than the Veteran's contentions, based on objective 
testing and the Veteran's own statements to examiners.  

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 30 degrees for a 20 
percent evaluation, and limited to 15 percent for a 30 
percent evaluation.  Similarly, Diagnostic Code 5261 requires 
extension of the leg limited to 15 degrees for a 20 percent 
evaluation, and limited to 20 degrees for a 30 percent 
evaluation.  Applying either of these codes would not offer 
the Veteran greater evaluations than the 10 percent he 
currently holds for the chondromalacia of the right knee; 
therefore they are not being applied to this claim.

The Board has noted the Veteran's representative's statements 
that the Veteran's right knee disabilities have worsened, 
warranting a new VA examination.  However, the VA treatment 
records include reports through November 2008 that indicate 
full range of motion of the right knee, with a stable joint 
and minimal laxity to the anterior cruciate ligament, just 
slightly more than the left knee.  X-rays at that time were 
unremarkable.  As the medical evidence shows no worsening of 
the Veteran's right knee disabilities, a new VA examination 
is not needed at this time.

In summary, the schedular criteria for the next higher, 20 
percent, rating for chondromalacia of the right knee, or for 
laxity of the medial collateral ligament of the right knee, 
are not met, and such ratings are not warranted.  The facts 
and examinations cited above provide negative evidence 
against the Veteran's claims and show that his right knee 
does not meet the diagnostic criteria for a 20 percent 
evaluation for either painful range of motion or for 
instability.  Upon a complete review of the evidence of 
record, the Board finds no basis to award disability ratings 
greater than 10 percent each for the Veteran's right knee 
injuries.  38 C.F.R. § 4.7.  

The Board stresses to the Veteran that it does not doubt that 
the service-connected knee injuries result in impairment 
which affects his daily activities.  However, it is not 
demonstrated that the criteria for higher ratings have been 
met at this time.  

Again, it is important for the Veteran to understand that 
without taking into consideration his pain, there would be no 
objective basis to have granted the current evaluations, 
which are based, in part, on his subjective statements.  

The Board has considered whether the Court's precedents 
support the availability of additional separate ratings under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the Diagnostic Code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by such findings as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71(a).  However, based on the evidence cited 
above, an additional separate evaluation utilizing the VA 
General Counsel's Opinion in VAOPGCPREC 23-97 and the Court's 
rationale in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
is not warranted, or even if warranted, could not produce 
increased evaluations.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's right knee 
evaluations should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer these claims to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against disability ratings 
greater than 10 percent for chondromalacia of the right knee 
or for laxity of the medial collateral ligament of the right 
knee.  38 C.F.R. § 4.3.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2004, June 2005, March 2006, and 
April 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

Service connection for bilateral hearing loss is granted.

Disability evaluations greater than 10 percent each for 
chondromalacia of the right knee and for laxity of the medial 
collateral ligament of the right knee are denied.



REMAND

With regard to the service connection claim for hypertension, 
as secondary to PTSD, under the revised section 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease, or injury that is proximately 
due to or the result of a service-connected disease, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Veteran was afforded a VA examination in May 2005 that 
included the opinion that the Veteran's hypertension is not 
related to his service-connected PTSD.  The examiner offers 
no explanation for this opinion.  Additionally, the examiner 
does not address whether the service-connected PTSD 
aggravated the Veteran's hypertension.  In any secondary 
service connection claim, any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disease must be assessed in 
the medical evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's VA medical records from 
September 2007 through the present not 
already included in the claims file.  

2.  The RO should request of the Veteran 
any private treatment records not already 
included in the claims file, if any.

3.  The Veteran should be scheduled for a 
VA medical examination to a) determine the 
current severity of his hypertension, and 
b) address whether the service-connected 
PTSD aggravated the nonservice-connected 
hypertension, including a discussion of 
any increase in severity due to the 
natural progress of the hypertension.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


